DETAILED ACTION
Claims 1, 3, 6, 8-16, 19-20, 23, 24, and 25 are pending in this Application.  Claims 2, 4-5, 7, 17-18, 21-22 are canceled.  Claims 12-16 are withdrawn.  Claims 1, 3, 6, 8-11, 19-20, 23, 24, and 25 are examined below.  
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
A reply to the Applicants' arguments is presented after the Claims rejection.
Drawings
The Drawings are objected to because no specific units in regard to magnitude are provided for the Y-axis for Figure 4. Appropriate action is required.  No new matter is allowed.  
Claim Rejections - 35 USC § 112
Claims 10, 11 and 19
The instant Specification does not teach how to arrive at the values because the dW/dt has no units and there is no way to find the units as the instant Specification provides no guidance.  Although the instant Speciation discloses units are dW/dt (Figure 4) where time is expected to be represented by the variable “t”, and weight is expected to be represented by the variable “W”, the units of time and weight are not shown.  Therefore it cannot be ascertained as to how to arrive at the values of more than 0 at 450 degrees C or 1.9 at C 400 degrees in claims 10 and 11. 
Such description regarding thermogravimetric analysis (instant Specification [0017] Figures 3-4, [0025]) is presented in the instant specification in direct contrast to the description detail regarding X-ray diffraction data ([0017], Figures 1-2, [0020], [0024], [0050]), and the detail for X verses Y axes for instant Figures 5A and 5B.
As such, appropriate action is required. 

Claims 10, 11 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 11 and 19 present values without units. Claim 10 and its dependent Claims 11 and 19, recite the limitation of a value of more than zero or 1.9 or more at different temperatures. Although the instant Speciation discloses units are dW/dt (Figure 4) where time is expected to be represented by the variable “t”, and weight is expected to be represented by the variable “W”, the units of time and weight are not shown, no units are shown for the weight or time.  Therefore it cannot be ascertained as to how to arrive at the values of more than 0, at 450 degrees, or 1.9 or more at 400 degrees.
Although one of ordinary skill in the art may interpret a zero value as being no weight loss, regardless of the units, it is still not clear as to the units of more than zero, or 1.9 or more, would be—e.g., milligrams, or micrograms, to determine the magnitude of the values or whether a percent change amount occurs AND the units of time for the change to occur, as would be expected by one of ordinary skill in the art?
Appropriate action is required.  No new matter allowed. 
To further prosecution, the units are the change of any mass weight unit per a unit of time length--of an entire thermogravimetric analysis data acquisition--for any given analysis for any length of time where the evaluation is involves or ends at a temperature indicated in either Claim 10 (450ºC or 400ºC) or Claim 19 (500ºC) for the thermogravimetric analysis wherefore any value of 1.9 or greater found via a thermogravimetric analysis, having any units, that yields, or does not yield, a result having an absolute value of dW/dt being 1.9 or greater as applied to Claims 10 and 19 and determined in any manner for Claim 10.

Claim Rejections - 35 USC § 103

Claims 1, 3-6, 8-11, 19-20, 23, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkening et al. [Wilkening] (US 2011/0059361) in view of Tabata et al. [Tabata] (US 2010/0069507) as evidenced by Ozaki et al. [Ozaki] (US 2004/0219431).
Regarding Claims 1, 9, 10, 11, and 19:
Wilkening discloses an electrode that is of a lithium battery cell having a positive electrode, and negative electrode wherein the positive electrode comprises an electrode 
However although Wilkening discloses pores for the carbon support are larger or lower than nanoscale pores (Wilkening [0030], [0037]), Wilkening does not further disclose whether the porous carbon materials wherefore the pores comprise mesopores having a first pore diameter of 2 nm to 50 nm, micropores having a second pore diameter of less than 2 nm and macropores having a third diameter of more than 50 nm.
However, Tabata further teaches electrode porous carbon employed in electrode mixtures comprise mesopores having a first pore diameter of 2-50 nm and wherefore 10 nm mesopores are numerous (Tabata [0025]) that provides a carbon surface area of 10 m2/g or greater by a nitrogen BET method (Tabata [0026]).  The Tabata porous carbon material also comprises micropores having a second pore diameter of less than 2 nm (Tabata [0025]).  The carbon particles also have a third diameter pore size of micropores having a pore size of more than 50 nm as shown in Tabata’s paragraph [0067] and Tabata’s Figure 5.  Such pore sizes also provide a preferred carbon specific pore volume value of 0.3 cm3/g, and thus 0.1 cm3
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed preferred Tabata carbon with mesopores of 2-50 nm, less than 2 nm and more than 50 nm that provides a carbon surface area of 10 m2/g or greater by a nitrogen BET method, a pore volume of greater than 0.1 cm3/g or more on a basis of a BJH and a MP method, for the battery cathode of Wilkening.  
Further as to Claims 1 and 10:
Regarding the limitation porous carbon material having a half-width diffraction intensity peak of a (100) face or a (101) face of 4 degrees or less with a reference to a diffraction angle 2theta on a basis of an X-ray diffraction method:
Although Wilkening does not disclose x-ray diffraction data of 2theta peaks at about 44 degrees or (101) face reflections, Tabata also discloses the porous carbon material has a half-width of diffraction intensity peak, at about 44 degrees, applicable to being of a (101) face as evidenced by Ozaki (Ozaki [0066] and Figure 1c). The peak shown in the Tabata’s x-ray diffraction chart showing carbon material of the electrode having an x-ray pattern showing an approximate 44 degree 2theta pattern peak (Tabata [0038], Figure 6 items a, e, g, h).  The method of determining the half width of the intensity peak being 4 degrees or less with reference to a diffraction angle 2theta on the basis of an  x-ray diffraction method is shown below in AREA 1A and B below, directly comparing Tabata’s Figure 6, item g (AREA 1B below).  The method showing a half-width being 4 degrees or less with reference to a diffraction 2theta angle at C.
The method results showing an AREA 1B, Tabata peak width at half max (center horizontal line being 4 degrees or less with reference to a diffraction 2theta angle at C and except for the relative trace intensity (Y-axis height); the peak of the instant 

AREA 1A --half max width method per instant Specification Figure 2.
        
    PNG
    media_image1.png
    223
    311
    media_image1.png
    Greyscale


AREA 1B *ZOOM*-- Tabata half max width relative to vertical center reference C 2From x-ray trace of “g” (Figure 6 Tabata)  
    
  
    PNG
    media_image2.png
    206
    255
    media_image2.png
    Greyscale


It would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have employed the Tabata carbon with mesopores of 2-50 nm, less than 2 nm and more than 50 nm that provides a carbon surface area of 10 m2/g or greater for the battery cathode of Wilkening where the Tabata carbon provides an x-ray diffraction peaks of (100) or (101) faces as the X-ray diffraction peaks claimed. 
In addition to Claims 1 and 10:
Although Wilkening does not disclose employing carbon of plant-derived material, Tabata further discloses the carbon being of a plant-derived porous carbon 
It would have been also obvious to one of ordinary skill in the art at the time of the invention filing to have employed the Tabata plant derived porous carbon that provides a carbon surface area of 10 m2/g or greater for the battery cathode of Wilkening wherefore the Tabata carbon provides an x-ray diffraction peaks of (100) or (101) faces as the X-ray diffraction peaks claimed. 
Further Regarding Claim 11, modified Wilkening discloses the limitations set forth above.   Wilkening also discloses the sulfur employed is S8 (Wilkening [0048]).

Further Regarding Claims 10 and 19, modified Wilkening discloses the limitations set forth above. 
Wilkening does not specifically disclose the porous carbon material  wherein an absolute value of a differential value of mass obtained, when the electrode material is subjected to thermogravimetric analysis performed as a function of increasing temperature, has a value of more than 0 at 450° C and a value of 1.9 or more at 400° C (according to instant Claim 10) andwherein the thermogravimetric analysis is performed from room temperature to 550° C at a rate of 5° C/minute in a nitrogen atmosphere (according to instant Claim 19). 
However, the limitations of Claims 10 and 19 are considered product by process limitations for a mixture’s compositional analysis.  
The limitations do not explicitly state a specific structure and as such, Claims 10, 11 and Claim 19 limitations are not considered to contribute the structure of the material mixture due to the lack of criticality in the instant Specification.   Determination of patentability is based on the product itself (MPEP 2113 I.) "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 Thus in this instance, the method of testing and results found in accord with parameters associated with such testing involving determining an absolute value of a differential value of mass obtained, when the electrode material is subjected to thermogravimetric analysis performed as a function of increasing temperature, has a value of more than 0 at 450° C and a value of 1.9 or more at 400° C (according to instant Claim 10) and wherein the thermogravimetric analysis is performed from room temperature to 550° C at a rate of 5° C/minute in a nitrogen atmosphere (according to instant Claim 19) are not considered as further limiting in this product by process claim wherefore the product is further required to be processed in accord with an analysis.

Regarding Claim 3, modified Wilkening discloses the limitations set forth above.  Wilkening also discloses the sulfur employed is S8 (Wilkening [0048]).

Regarding Claims 6 and 8, modified Wilkening discloses the limitations set forth above. 
Even though  Wilkening does not disclose that the sulfur comprising material is to be further comprised of plant derived material having at least 5 weight percent of silicon with the BET of 10 m2/g material having a silicon amount of at most 1% of silicon post carbonization, Tabata also teaches employing the plant derived material having at least 5 weight percent of silicon with the BET of 10 m2/g material having a silicon amount of at most 1% of silicon post carbonization (Tabata [0017], [0117]-[0118]).  Such provides functionality and excellent cycling characteristics (ibid.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further employed the Tabata plant derived material having at least 5 weight percent silicon an a BET of 10 m2/g with at most 1 weight percent post carbonization to provide functionality and excellent cycling characteristics for the modified Wilkening lithium battery electrode.  

Regarding Claim 20, modified Wilkening discloses employing S8 sulfur with a conductive material of porous carbon taught to be a porous support structure (Wilkening [0030], [0048]).  Modified Wilkening does not disclose the entire limitation of a mixture of porous carbon and sulfur S8
 However, the limitation is considered a product by process limitation for a mixture’s compositional analysis.  
The limitation does not add a specific structure and as such, is not considered to contribute the structure of the material mixture due to the lack of criticality in the instant Specification.   Determination of patentability is based on the product itself (MPEP 2113 I.) "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 In this instance, the pretreatment limitation for testing does not change the product and is given no patentable weight.

Regarding Claim 23, modified Wilkening discloses the limitations set forth above.  Modified Wilkening also additionally discloses that the porous carbon material is configured such that outflow of reaction products generated in gaps
of active material--held in the porous carbon material (Wilkening [0030], [0036])--from the pores to outside of the pores is prevented because the porous material comprised with sulfur particles (Wilkening[0025],[0048]) is also comprised with binder in a slurry and then dried (Wilkening [0152]) and thus the binder coating is configured to prevent outflow of reaction products generated within gaps of sulfur active material within the porous carbon material.

Regarding Claims 24-25, modified Wilkening discloses the limitations set forth above. Wilkening also additionally discloses a mass ratio of the porous carbon material to the sulfur or sulfur compound is 1:2 (Wilkening [0060]).

Response to Arguments
Applicant's arguments regarding the instant Specification objections,  filed 21 September 2021 have been fully considered and are convincing in regard to legibility of Tables 1-5 and formulas Chem.1 and Cham.2 (see page 7 second paragraph).  As such Specification objections for those issues are withdrawn.
However, The Specification as filed remains objected to because no specific units in regard to magnitude are provided for the Y-axis for Figure 4.  Therefore the drawings are objected to.
Further, Applicant's other arguments regarding the 103 rejection filed 21 September 2021 have been fully considered but they are not persuasive. 

Applicant further argues regarding 35 USC 112 rejections {page 7} in regard to 35 USC 112:  That the Applicant disagrees with the patent Office and believes the scope and content of Claims 10, 11, and 19, should be readily understood by one of ordinary skill in the art as fully supported in the present Application including he figures and corresponding written description.  Applicant also argues that remaining 35 U.S.C. 112 rejections will be reassessed if needed.

In response, Claim 10 and its dependent Claims 11 and 19, present value amounts without units. Claim 10 discloses values of more than zero at 450ºC and a 
Although the instant Speciation discloses units are dW/dt (Figure 4) where time is expected to be represented by the variable “t”, and weight is expected to be represented by the variable “W”, the units of time and weight are not shown, no units are shown for the weight or time.  Therefore, it cannot be ascertained as to how to arrive at the values of more than zero at 450ºC and of 1.9 or more at 450ºC for Claims 10 and 11 and 19 because of the lack of weight units for values of greater than zero or 1.9 AND the units of time for the change to occur (e.g., minutes, seconds) because the units of a chart affect the interpretation of the data presented on a chart as would be expected by one of ordinary skill in the art. 

Applicant also argues {page 7 to page 8}: The instant claimed invention is distinguished from the [applied references of Wilkening and Tabata as evidenced by Ozaki] do not teach or disclose the limitations of the claimed invention.  Such being because Wilkening fails to disclose or suggest an electrode material including a sulfur or a sulfur compound that is carried by a porous carbon material as claimed, let alone in combination with other claimed electrode material features including porous carbon material and as further amended regarding other claimed material features while the further cited art cannot be relied upon to remedy Wilkening even if property combinable. 
In response, Wilkening discloses the sulfur employed is S8 carried by porous carbon material (Wilkening [0030], [0048]).
As such, the references of Tabata as evidenced by Ozaki, although are applied to other electrode material features and as now further amended, are not needed to remedy the limitation of sulfur in porous carbon as argued. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON GRESO/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722